Citation Nr: 0718858	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis B and C. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), anxiety disorder, and depression.

3.  Entitlement to service connection for chronic dermatitis.

4.  Entitlement to service connection for actinic keratosis.

5.  Entitlement to service connection for monoclonal 
gammopathy.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In connection with this appeal, the veteran testified at a 
video-conference hearing before the undersigned Veterans Law 
Judge in May 2007; a transcript of that hearing is associated 
with the claims file.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of hepatitis B or C.

3.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam. 

4.  Chronic dermatitis, actinic keratosis, and monoclonal 
gammopathy are not diseases for which a presumption of 
service connection is provided under the law based on 
exposure to herbicides in service.

5.  Chronic dermatitis was not manifested during the 
veteran's military service and there is no competent evidence 
of record relating such disorder to his military service, to 
include exposure to herbicides.  

6.  Actinic keratosis was not manifested during the veteran's 
military service and there is no competent evidence of record 
relating such disorder to his military service, to include 
exposure to herbicides.  

7.  Monoclonal gammopathy was not manifested during the 
veteran's military service and there is no competent evidence 
of record relating such disorder to his military service, to 
include exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Hepatitis B and C were not incurred in or aggravated by 
the veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Chronic dermatitis was not incurred in or aggravated by 
the veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Actinic keratosis was not incurred in or aggravated by 
the veteran's active duty military service, nor may such be 
presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Monoclonal gammopathy was not incurred in or aggravated 
by the veteran's active duty military service, nor may such 
be presumed to have been incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran was provided with VCAA 
notification letters in August 2003 and October 2003 prior to 
the initial AOJ decision issued in January 2004.  He was 
provided an additional VCAA letter in March 2006.  The Board 
notes that the veteran's service connection claims were 
readjudicated and a supplemental statement of the case was 
provided to him in June 2006, such that he had the opportunity 
to respond to the additional VCAA notice prior to the appeal 
reaching the Board.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the August 2003 
and October 2003 letters advised him of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Moreover, such letters 
informed him of the evidence necessary to substantiate his 
service connection claims.  Additionally, in a March 2006 
letter, the veteran was provided with additional notification 
pertinent to the evidence necessary to substantiate 
disability ratings and effective dates for the disabilities 
now on appeal in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that none of the VCAA notice letters informed 
the veteran of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claims.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2003 and October 2003 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding these claims. 

With respect to the duty to assist, the veteran's service 
medical and personnel records, VA treatment records, and 
private medical records were reviewed by both the AOJ and the 
Board in connection with adjudication of the veteran's 
claims.  He has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  

The Board notes that the veteran has not been provided with 
VA examinations in order to determine whether his currently 
diagnosed chronic dermatitis, actinic keratosis, and 
monoclonal gammopathy are related to his military service.  
However, the Board finds that an examination is not necessary 
to decide these claims.  Without any evidence of in-service 
complaints, treatment, or diagnoses pertinent to such 
conditions, any current medical opinion linking such 
disorders to the veteran's military service would necessarily 
be based upon the unsubstantiated history provided by the 
veteran decades following his discharge from service.  As 
such, there is no competent basis upon which to conclude that 
the veteran's currently diagnosed chronic dermatitis, actinic 
keratosis, and monoclonal gammopathy are related to service.  
Moreover, with regard to the veteran's claim of entitlement 
to service connection for hepatitis B and C, there is no 
current diagnosis of either disease of record.  Therefore, it 
is not necessary in order to afford the veteran a VA 
examination in order to determine the etiology of such 
diseases.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's service connection claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.	Hepatitis B and C

At his May 2007 Board hearing and documents of record, the 
veteran contends that he contracted hepatitis B and C while 
serving in the military.  Specifically, he claims that he got 
a tattoo on his arm during his military service in 1968 and 
he shared razors in the field in Vietnam.  Additionally, he 
alleges that he contracted such diseases from his in-service 
vaccinations by air gun.  Therefore, he claims that service 
connection is warranted for hepatitis B and C.

VA treatment records reflect that, in January 2003 it was 
noted that the veteran received the first shot of the 
hepatitis B (recombinant) vaccination in December 2002.  In 
February 2003, he received the second shot and in July 2003, 
he received the third and final shot.  There is no evidence 
of a diagnosis of hepatitis B.  Additionally, post-service 
records are negative for a diagnosis of hepatitis C.  
Specifically, VA treatment records dated in January 2003 
reflects that the veteran tested negative for the hepatitis C 
antibody.  Therefore, the Board concludes that there is no 
current diagnosis of hepatitis B or C.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).   

B.	Chronic Dermatitis, Actinic Keratosis, and Monoclonal 
Gammopathy

At his May 2007 Board hearing and documents of record, the 
veteran contends that he developed chronic dermatitis, 
actinic keratosis, and monoclonal gammopathy as a result of 
being exposed to Agent Orange while serving in Vietnam.  
Therefore, he claims that service connection is warranted for 
such disorders.

VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 
1961, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that records show that 
the veteran served in Vietnam from June 1,1970, to April 26, 
1971.  As such, the Board finds that the veteran is presumed 
to have been exposed to herbicides coincident with service in 
the Republic of Vietnam.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As will be discussed below, the veteran has 
current diagnoses of chronic dermatitis, actinic keratosis, 
and monoclonal gammopathy.  The Board notes that monoclonal 
gammopathy is the percent of a serum M component without 
signs or symptoms of multiple myeloma, Waldentrom's 
macroglobulinemia, or other plasma cell neoplasms.  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, pg. 751 (30th ed. 
2003).  While monoclonal gammopathy precedes multiple myeloma 
and multiple myeloma is a disease for which service 
connection is presumed for veterans exposed to herbicides, 
there is no diagnosis of such disease of record.  Therefore, 
the veteran does not currently have a disease for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.  

Even though the presumptive service connection is not 
warranted, the veteran is not precluded from establishing 
service connection for chronic dermatitis, actinic keratosis, 
and monoclonal gammopathy with proof of actual direct 
causation from exposure from an herbicide agent or other link 
to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. 
Cir. 1994).  As such, the Board has considered whether the 
veteran is entitled to service connection for such disorders 
on a direct basis.

VA treatment records reflect diagnoses of chronic dermatitis 
in November 2002 and actinic keratosis in March 2003, July 
2003, January 2004, and February 2005.  Additionally, in July 
2003, VA treatment records show a diagnosis of monoclonal 
gammopathy.  However, the veteran's service medical records 
are negative for any complaints, treatment, or diagnoses of a 
skin condition, to include dermatitis or actinic keratosis, 
and clinical evaluation of his skin at the time of his April 
1971 separation examination was normal.  The veteran's 
service medical records are also negative for a diagnosis of 
monoclonal gammopathy.  

Thus, the first medical evidence of the veteran's claimed 
disorders is dated in 2002 and 2003, over 30 years after his 
discharge from active service.  The lapse in time between 
service and the first diagnoses weighs against the veteran's 
claims.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, the evidence of a nexus or link between the 
veteran's military service, to include herbicide exposure, 
and his chronic dermatitis, actinic keratosis, and monoclonal 
gammopathy is limited to his own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence relating the veteran's chronic dermatitis, 
actinic keratosis, and monoclonal gammopathy to his military 
service, to include herbicide exposure, he is not entitled to 
service connection on a direct basis.   

C.	Conclusion

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for hepatitis B and C, chronic dermatitis, 
actinic keratosis, and monoclonal gammopathy.  As such, that 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for hepatitis B and C is denied. 

Service connection for chronic dermatitis is denied.

Service connection for actinic keratosis is denied.

Service connection for monoclonal gammopathy is denied.


REMAND

The issues of entitlement to service connection for an 
acquired psychiatric disorder, bilateral hearing loss, and 
tinnitus are remanded for further development.  

With regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that post-service private and VA medical records show 
diagnoses of PTSD and depressive disorder.  Pertinent to the 
veteran's PTSD, he has described stressful in-service events.  
Specifically, at his May 2007 Board hearing, the veteran 
testified that the stressors of the death of his best friend, 
S.L. (identified by full name on page 9 of the hearing 
transcript), as a result of a helicopter crash in October 
1969 in Vietnam and experiencing rocket and mortar attacks in 
February 1971 near the demilitarized zone (DMZ) in Vietnam 
resulted in his current diagnosis of PTSD.  His service 
personnel records reflect that he was assigned to 
Headquarters and Headquarters Company 11th Infantry Brigade 
in February 1971.  

Therefore, a remand is necessary in order to verify the 
veteran's alleged stressors and, if so verified, to provide a 
VA examination in order to determine whether his current 
diagnosis of PTSD is related to a verified stressor(s).  A 
description of the veteran's claimed stressors of the death 
of S.L. as a result of a helicopter crash in October 1969 in 
Vietnam and experiencing rocket and mortar attacks in 
February 1971 near the DMZ in Vietnam while he was assigned 
to Headquarters and Headquarters Company 11th Infantry 
Brigade should be prepared and such, along with a copy of the 
veteran's service personnel records, should be submitted to 
the United States Army and Joint Services Records Research 
Center (JSRRC).  Thereafter, if his stressor(s) is verified, 
he should be afforded a VA examination to determine whether 
he has a current diagnosis of PTSD that is a result of his 
verified stressor(s).

Pertinent to the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
observes that VA treatment records reflect that in January 
2003, the veteran complained of intermittent buzzing tinnitus 
in both ears for years.  Also, tinnitus is readily observable 
by laypersons and does not require medical expertise to 
establish its existence.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Additionally, in January 2003, it was noted 
that, objectively, the veteran showed bilateral borderline 
normal hearing through the speech frequencies sloping to a 
mild to moderate high frequency sensorineural hearing loss 
starting above 2000 Hertz.  Word recognition was noted to be 
good at 96 percent bilaterally.  

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to generators in 
the  course of performing his duties as radio repairman, as 
corroborated by his service personnel records.  As noted 
previously, he has also indicated that he was exposed to 
rocket and mortar attacks while serving in Vietnam.  Although 
the veteran's service medical records do not contain any 
documentation as to noise exposure or any evidence of 
complaints or treatment for tinnitus or hearing difficulty, 
the veteran is competent to describe the nature and extent of 
his in-service noise exposure, see 38 C.F.R. § 3.159(a)(2); 
Espiritu, supra.  As such, the Board finds that a remand is 
necessary in order to afford the veteran an audiological 
examination in order to determine the current nature and 
etiology of his bilateral hearing loss and tinnitus.

Finally, the VCAA is applicable to the claims now before the 
Board.  In August 2003 and October 2003 letters, the veteran 
was advised of the evidence necessary to substantiate his 
service connection claims as well as his and VA's respective 
responsibilities in obtaining such evidence.  Additionally, a 
March 2006 letter advised him of the evidence necessary to 
substantiate disability ratings and effective dates for the 
disabilities now on appeal in accordance with 
Dingess/Hartman, supra.   However, none of the letters 
requested that the veteran provide any evidence in his 
possession that pertains to his claims.  See Pelegrini, 
supra.  Therefore, this remand for substantive development 
will also enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requests that 
he send any evidence pertinent to his claims to VA.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that requests that the 
veteran submit any evidence in his 
possession that pertains to his claims in 
accordance with Pelegrini, supra.  

2. Prepare a letter asking JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors of (1) the death of 
S.L. (identified by full name on page 9 of 
the hearing transcript) as a result of a 
helicopter crash in October 1969 in 
Vietnam and (2) experiencing rocket and 
mortar attacks while serving near the DMZ 
in Vietnam in February 1971 with the 
Headquarters and Headquarters Company 11th 
Infantry Brigade.  Thereafter, a specific 
determination as to whether his claimed 
stressors are sufficiently verified must 
be made, with consideration of Pentecost 
v. Principi, 16 Vet. App. 124 (2002) (a 
veteran need not substantiate his actual 
presence during the stressor event; the 
fact that the veteran was assigned to and 
stationed with a unit that was present 
while such an event occurred strongly 
suggests that he was, in fact, exposed to 
the stressor event).

3.  If and only if the veteran's claimed 
stressor(s) is determined to be verified, 
he should be afforded a VA psychiatric 
examination.  The stressor(s) which has 
been determined to be corroborated by the 
evidence of record should be identified 
for the examiner and the examiner should 
be instructed that only such event(s) may 
be considered for the purpose of 
determining whether exposure to a stressor 
in service has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  The examiner 
should confirm or refute whether the 
veteran meets the diagnostic criteria for 
PTSD and identify the stressor(s) to which 
any current diagnosis of PTSD is 
attributed.  The examiner should identify 
each currently diagnosed psychiatric 
disorder and offer an opinion as to 
whether each disorder is related to the 
veteran's military service.  The examiner 
should include review of the claims file 
in offering the above-requested diagnostic 
and etiologic conclusions.  The rationale 
for all opinions should be provided.  

4.  With regard to the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus, he 
should be afforded a VA audiological 
examination.  The examiner should review 
the claims file.  The examiner is 
requested to identify auditory thresholds, 
in decibels, at frequencies of 1000, 2000, 
3000, and 4000 Hertz.  A Maryland CNC Test 
should also be administered to determine 
speech recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should indicate 
whether or not the veteran has tinnitus.  
The examiner then should offer opinions as 
to the following questions:  (1) Is it 
likely, unlikely, or at least as likely as 
not that the veteran's bilateral hearing 
loss is causally related to his claimed 
military noise exposure or is otherwise 
the result of an incident, injury, or 
disease in service?  (2) Is it likely, 
unlikely, or at least as likely as not the 
veteran's bilateral tinnitus etiologically 
related to military noise exposure or is 
otherwise the result of an incident, 
injury, or disease in service?  (The 
phrase "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.)  The rationale 
for all opinions should be provided.  

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of 
the action taken in the preceding 
paragraphs, the veteran's service connection 
claims should be readjudicated.  The 
entirety of the evidence should be 
considered.  If the claims remain denied, 
the veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


